Citation Nr: 0712698	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  00-21 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).

Entitlement to service connection for a cardiovascular 
disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1975 to May 1976.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a   May 2000 
rating decision of the San Diego Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A hearing before a 
hearing officer at the RO was held in October 2000.  The 
veteran failed to report for a Travel Board hearing scheduled 
in July 2003.  In April 2004 and January 2006 the case was 
remanded for further development.  In January 2007, the Board 
obtained a Veteran's Health Administration (VHA) expert 
psychiatric opinion.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disability did not become 
manifest in service, and it is not shown that any current 
acquired psychiatric disability is related to the veteran's 
service.

2.  It is not shown that the veteran currently has a 
cardiovascular disability.  


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability to 
include PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304,  4.127  
(2006).

2.  Service connection for a cardiovascular disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 
2002 & Supp. 2005) 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was  provided content-complying notice by an April 2004 
letter, which specifically notified him of the evidence 
necessary to substantiate the claim, his and VA's 
responsibilities in claims development (i.e. that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency), and to submit any evidence in his 
possession pertinent to his claims.  Although the veteran was 
not provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) such 
notice would only be relevant if the benefits sought were 
being granted.   

The veteran had ample opportunity to respond to the notice 
and to supplement the record after notice was given.  He is 
not prejudiced by any technical notice deficiency that may 
have occurred along the way, and no further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with medical and psychiatric evaluations.  Regarding 
the claim pertaining to a psychiatric disorder, the Board 
also obtained an expert"s medical advisory opinion in 
January 2007.  The veteran has not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

Service medical records reveal that the veteran was counseled 
concerning a "situational reaction" due to poor performance 
in the recruit company.  In May 1975, he experienced episodes 
of dizziness and hyperventilation that were characterized as 
acute anxiety reactions.  He was admitted to the hospital and 
given an admission diagnosis of cardiac arrhythmia and sinus 
tachycardia.  Physical examination was unremarkable, except 
for a heart rate of approximately 130, which responded to 
carotid massage.  EKG revealed sinus tachycardia which slowly 
resolved.  After a period of bed rest the veteran was 
discharged.  The discharge diagnosis was hyperventilation.  A 
couple of days later the veteran was again counseled for 
situational reaction.  At that time, no basis for psychiatric 
discharge [i.e., from service] was found.  In May 1976, it 
was noted by mental health personnel that the veteran had had 
repeated episodes of losing his temper.  He fractured a 
metacarpal when he struck a bulkhead and demolished a paper 
towel dispenser.  He had also engaged in a scuffle where he 
had to be held down by five or six division members.  The 
diagnostic impression was explosive personality disorder, and 
the examiner felt that the veteran would hurt himself or 
others if not removed from the Navy.  The veteran was 
subsequently discharged for unsuitability due to personality 
disorder.  On May 1976 separation examination, the veteran's 
heart was found to be normal.  

On VA psychiatric examination in June 2000, the diagnoses 
were depression NOS, Attention Deficit Hyperactive Disorder 
(ADHD) by history and rule out anxiety disorder.  The veteran 
reported longstanding feelings of resentment and anger 
towards authority stemming from his Navy service.  He also 
stated that he suffered from problems sleeping as well as 
thoughts and nightmares about being verbally abused by fellow 
sailors in the service as well as his superiors.  Mental 
status exam showed an irritable and depressed mood with no 
current suicidal or homicidal ideation or primary psychotic 
signs or symptoms.  The examiner found that the veteran did 
not meet the current criteria for PTSD but seemed to have a 
significant mood disturbance with anxiety features.  
Additionally he appeared to suffer from adult ADHD.    

VA progress notes from April 2000 to December 2004 show 
ongoing mental health treatment with diagnoses of major 
depressive disorder, anxiety disorder, social phobia, 
dysthymia, anger and ADHD by history.  

In a July 2000 statement, the veteran indicated that while on 
ship in service he contracted a foot problem that caused a 
progressively worse foot odor.  As a result his shipmates 
started making fun of him, which eventually caused him to 
totally lose his temper and start swinging an ash tray made 
from a gun shell.  The doctor had to come down from the 
infirmary to give him a shot to calm him down and the next 
day he told the veteran that he was recommending that he be 
discharged.  

An August 2000 letter from the veteran's wife outlined the 
veteran's longstanding problems including a foot condition 
causing offensive foot odor that began in service, 
depression, low self esteem, lack of long-term friendships, 
anger due to perceived threats to safety and personalization.  
She indicated that he had told her that he been subject to 
harassment in service due to the foot condition and this had 
led him to react violently and ultimately resulted in his 
discharge.  She also indicated that four years prior the 
veteran had admitted that after he got out of the military he 
had made up a story about being a Navy Seal and jeopardizing 
and almost killing his troops in Vietnam.  He said that he 
had lost his mind and gotten a Section 8.  He also faked 
nightmares, spoke Vietnamese in his sleep and would fake 
anxiety attacks.  When he started exhibiting these behaviors, 
his wife almost left him as she was afraid that he would harm 
her in his sleep.  He had told this lie so many times that he 
had believed it had actually happened, but nine months into 
their relationship he finally admitted that he had lied to 
cover up his shame.    
 
At his October 2000 local hearing at the RO, the veteran 
testified that he was subjected to daily taunting and teasing 
in the military and that every so often he would see people 
that reminded him of the people who used to pick on him, 
which would trigger his anxiety.  He also described an 
incident a month before his separation from service where he 
witnessed a marine who he did not know personally being 
killed in a bar in the Philippines.  His wife testified that 
she thought that the witnessing of this incident was related 
to his PTSD.  Regarding his heart condition claim, the 
veteran testified that he was forced to lose weight in 
service, going from 210 pounds to 168 pounds.  Then he had to 
go to the hospital after waking up in the middle of the night 
with uncontrollable chattering.  He also indicated that he 
had chest pains about every other day while in service and 
that after service he had tightness in the chest as part of 
his anxiety symptoms.  His wife testified that every time the 
veteran had anxiety he would experience a rapid heartbeat.

A November 2000 letter from a private psychiatrist, Dr. J., 
indicated that he treated the veteran for depression on a 
sporadic basis in 1997 to 1998.  The doctor prescribed Prozac 
for the depression which was later discontinued due to the 
unwanted side effects.     

On January 2001 cardiology examination the diagnoses were 
anxiety and anxiety related tachycardia.  The veteran 
reported that since service he had had chronic occasions 
where he had feelings of anxiety and stress associated with 
palpations and pressure in the chest, although he had never 
had dizziness, lightheadedness or syncope.  Review of the 
veteran's records did not show any hospitalizations, hospital 
visits or significant complaints of other tightness or 
shortness of breath.  In addition the examiner did not find 
any evidence of an ECG in the patient's chart from the La 
Jolla VA medical center to indicate that he had had any 
evidence of arrhythmia.  Nonetheless, the veteran described 
four to five episodes a day of palpations in the chest, 
lasting about 10 to 15 minutes that he related to anxiety.  
The examiner indicated that based on presentation of 
symptoms, it appeared to him that the veteran may in fact 
have episodes of tachycardia or supraventricular tachycardia.  
Physical examination of the heart showed regular rhythm and 
rate with S1, S2.  The veteran did not have any gallops or 
murmurs and the point of maximal impulse was not displaced.  
The examiner opined that while the veteran did not appear to 
have any underlying arrhythmia, he believed that the 
patient's present sinus tachycardia was related to the 
inservice condition.  Nonetheless, the veteran did not have 
any episodes of syncope, lightheadedness or dizziness.  

On VA psychiatric evaluation in January 2001, the diagnoses 
were alcohol abuse and methamphetamine abuse, both allegedly 
in remission, ADHD of childhood and adulthood by history, 
major depressive disorder with anxiety features, mixed 
personality disorder with passive/aggressive, paranoid and 
antisocial features.  The veteran alleged PTSD due to 
mistreatment and being forced to lose weight in boot camp and 
also forced to run everywhere he went at the Naval training 
center.  He reported symptoms of anxiety, paranoia, shortness 
of breath, depression, anger and irritability.  He claimed he 
had nightmares almost every night about bleeding and 
fighting.  He related everything to the Navy.  The examiner 
indicated that he heard no stressors that would truly fit the 
stressors required to cause PTSD.  He did hear symptoms of 
childhood that would cause depression, chronic low self-
esteem, anger, irritability, and other symptoms the veteran 
presented with.  On mental status examination the veteran 
appeared to be generally agitated, angry, unhappy and 
discontented.  He spoke coherently with no suggestion of 
loosening of association, ideas of reference or delusional 
thinking.  There was no evidence of psychotic process of any 
type.  He was generally disorganized and manipulative.  It 
was felt that the veteran was exaggerating his symptoms for 
the purpose of secondary gain.  The examiner opined that the 
veteran did not suffer from PTSD but rather had a personality 
disorder that was so severe that he was discharged from the 
Navy because of its ensuing dysfunction.  That same 
dysfunction had continued, and with the veteran clean and 
sober, had led to depression and other problems.  In general 
the veteran's presentation was mixed and much of what he said 
was difficult to believe.  

An August 2001 letter from Dr. K indicated that the veteran 
had been under her care at the VA Medical Center (VAMC) in La 
Jolla for a year.  His diagnoses included social phobia and 
possible bipolar disorder, and he also had symptoms of PTSD 
with hypervigilance, flashbacks and avoidance.  He was seen 
by the PTSD clinic in Mission Valley but the evaluation was 
initially inconclusive and later was deferred.  The veteran 
had difficulty coping with stressful situations and became 
overwhelmed, impulsive and irritable at times.  The care 
provider indicated that the veteran would benefit from a 
reexamination for PTSD to clarify the diagnosis.  He had been 
following up regularly and was compliant with treatment.  

An August 2001 letter from a licensed social worker from the 
San Diego Veteran's Center indicated that the veteran had 
been a client of the Vet Center since June 1999 and had 
participated regularly in individual therapy.  He suffered 
from PTSD, which had been diagnosed by others at the VAMC and 
his symptoms included nightmares, sleep deprivation, hyper-
vigilance, isolation, depression and anger/rage.  He did not 
present well because of his anger toward authority figures.  
His evaluators who only saw him for a short time seemed to 
have difficulty getting past his unpleasantness to get to his 
real problems.  The veteran's military duty, his disability, 
which caused him trouble on board ship, and the discharge 
that resulted from those medical problems had played a major 
role in keeping him disabled since his discharge.  The Vet 
Center had tried to help him regain some of the self-respect 
that the Navy took from him by their treatment of him but the 
damage was there and was evident to those who have looked 
past the bluster he presented to the world as a defense.  

In a March 2002 statement, the veteran indicated that his 
ship had been sent to the Philippines in May or June 1975 and 
while there, helicopters would hover over the flight deck and 
pick up bombs and cargo supplies.  On several occasions the 
helicopter misjudged the ship delivery site and hit the bomb 
cages on the fantail of the ship, thus causing the bombs to 
be released into the water.  He remembered being mortified, 
filled with impending doom, fearing for his life that they 
might explode.  He witnessed another ship's helicopter 
exploding during operations not more than five hundred yards 
or so away from the ship.  Five veterans died and the veteran 
indicated that "to this day, when he heard the chop sound of 
helicopter blades, he remembered that day."  While in the 
Philippines, he went on shore in Alanapo to get a few drinks.  
At the bar a marine started acting up and getting loud.  The 
Philippine police came and when the marine broke a beer mug 
and threatened them the officers shot him in the neck.  Blood 
went everywhere and the veteran started hyperventilating.  He 
was afraid to move, fearing he would be the next one killed.  
Another time he was leaving a bar and getting into a taxi 
when he witnessed a person being held against a fence while 
another man sliced his chest with a butterfly knife.  After 
these incidents the veteran became more angry back on ship 
and eventually had the scuffle where he had to be held down 
by five or six other men.  He was subsequently discharged and 
then due to his shame, made up a story about his time in 
service that made him look courageous, strong and virile.  
The veteran indicated that he has been learning more about 
PTSD and that the layering of his different traumas like 
bombs falling, a helicopter blowing up, a marine killed, a 
guy butterflied, and not being able to deal with these 
incidents, caused him to deteriorate.  

The October 2002 statement from the veteran's accredited 
representative indicates that the representative had 
experienced the inadvertent early release of ordinance during 
handling operations while serving on the same class of ship 
as the veteran served on and could attest that such ordinance 
handling accidents caused great anxiety and psychological 
stress.  

On November 2004 VA cardiological examination by Dr. V the 
veteran reported that since his diagnosis of cardiac 
arrhythmia in service he had not been diagnosed with any 
cardiac problems.  His current exercise regimen in addition 
to working 8 hours consisted of walking for an hour two to 
three times weekly at the mall.  He denied any chest pain, 
palpitations or syncope.  He also denied any history of 
hypertension, diabetes or hyperlipidemia.  Physical 
examination revealed no cardiological abnormalities.  It was 
noted that a November 2004 electrocardiogram demonstrated 
"normal sinus rhythm, early transition, increased R/S ratio 
in V1, consider posterior infarct."  The examiner commented 
that the veteran was status post diagnosis of cardiac 
arryhythmia and sinus tachycardia from May 1975 attributed to 
situational reaction with current clinical history negative 
for recurrent cardiac arryhythmias since his active service.  
In a subsequent May 2006 follow-up opinion the examiner found 
that the veteran had no current diagnosis of cardiac 
disability and that there was no evidence that the November 
2004 electrocardiogram reflected current cardiac disability 
as the most recent February 2006 electrocardiogram was within 
normal limits.   

On November 2004 VA psychiatric examination by Dr. M, the 
diagnoses were alcohol and amphetamine abuse in full 
sustained remission, depressive disorder NOS, existing prior 
to enlistment and mixed personality disorder with passive 
aggressive, antisocial and paranoid features.  The veteran 
reported that he had misapplied for service connection for 
PTSD initially based on advice he received when he was first 
applying for disability and indicated that he had never had 
PTSD.  He gave a long history of maladaptive behavior, 
starting with the fact that both of his parents and his 
subsequent stepfathers were alcoholics.  They were verbally 
abusive, as were the kids he went to school with.  The 
veteran eventually began reacting explosively to the abuse, 
which made the condition worse.  He quit high school at age 
16 after hurting a kid badly in a fight.  After that he 
avoided people, afraid that he might hurt someone.  He 
started drinking at age 9 and took Dexedrine for ADHD between 
age 10 and 11.  He continued to be subject to abuse in the 
service surrounding hyperhidrosis and a weight problem.  The 
examiner commented that the general presentation was mixed 
and much of what he said was difficult to believe.  Despite 
his contention that his PTSD claim was all a mistake, there 
were many pages of his testimony and commentary that he 
indeed had PTSD, apparently as a result of a series of events 
in service.  The examiner noted that the veteran's explosive 
temper was secondary to an intermittent explosive disorder, 
which existed prior to service.  Mental status examination 
showed an affect inappropriate at times, but not psychotic.  
There was no evidence of schizophrenia, bipolar disorder, 
organicity or PTSD.  His hearing of voices inside his head 
telling him that he was no good was internal communication or 
a "committee", not true hallucinations.  The examiner 
commented that the veteran did not meet the diagnostic 
criteria for PTSD.  He was never in combat and the stressors 
he had alleged in earlier commentary regarding PTSD were 
highly questionable, vague and poorly formed and the examiner 
did not find the veteran truthful and did not find him to be 
a reliable historian.  

In a subsequent August 2005 medical opinion from Dr. M, the 
diagnoses were alcohol abuse allegedly in full, sustained 
remission, methamphetamine abuse allegedly in full sustained 
remission, intermittent explosive disorder, onset 16, 
depressive disorder NOS, existing prior to entry into service 
and mixed personality disorder with passive/aggressive, 
antisocial, and paranoid features, existing prior to entry to 
service and not aggravated by service.  Dr. M commented that 
the veteran did not have PTSD and never did, but was still 
most likely depressed.  The veteran's pretraumatic risk 
factors were those of being raised by two alcoholic parents, 
being constantly picked on by children, and being ridiculed 
and minimized by peers throughout his childhood by history.  
It was understandable that he would develop an intermittent 
explosive disorder given this history.

On April 2006 VA examination by Dr. C, the diagnoses were 
attention deficit hyperactivity disorder by history as a 
child, alcohol dependence, in sustained and full remission 
and personality disorder not otherwise specified, with anti-
social and paranoid traits.  The examiner noted that review 
of the veteran's records did not show any stressors that 
would or could possibly cause post-traumatic stress disorder 
from his time in service and that earlier reports by the 
veteran of various in service stressors did not appear 
credible as the veteran did not report any of those stressors 
to Dr. C and the records did not show these events to have 
been verified.  The veteran reported that he was treated with 
Ritalin for attention deficit hyperactivity disorder during 
childhood and denied any substance abuse problems prior to 
joining the service.  He had never been arrested and his 
mother had had a nervous break down.  He had trouble in boot 
camp because he could not take orders and could not stand to 
be yelled at.  Boot camp was supposed to be 9 weeks but his 
took 16 weeks because he was constantly getting into trouble.  
After the incident with the shell casing he was given a very 
expeditious discharge.  The examiner then asked the veteran 
whether he had had any combat and he replied, "That's the 
problem, no combat."  When asked why this was a problem, the 
veteran indicated that there were other ways to have PTSD and 
that VA was not understating that he did have PTSD.  The 
veteran also reported that he had had 45 jobs in the two 
years after leaving service.  He did not like authority nor 
did he respond well to authority and did not like people 
period.  He had seen various psychologists and psychiatrists 
at the VA but thought that they were off by a mile on the 
diagnoses.  He personally thought that he had PTSD or perhaps 
manic-depressive disorder.  He described a history of assault 
but indicated that he had not been in fights since the 1980s.  
He used to use stimulants heavily but he stopped around 1977.  
He said he drank heavily on a daily basis until September 15, 
1992 but had not had a drink since.  On mental status 
examination, there was no impairment of thought process or 
communication.  He did not have any delusions or 
hallucinations.  He described no obsessive or ritualistic 
behavior.  Rate and flow of speech were normal, and he did 
not describe a history of panic attacks, depression or 
anxiety at the time of the interview although he indicated 
that he was under treatment for depression and described 
having poor impulse control.  The examiner did not see any 
evidence that the veteran suffered from PTSD.  While in the 
service he did not report having any stressors that would 
cause PTSD.  The examiner commented that the veteran did not 
have a psychiatric disability that was acquired in service.  
There was clear and unmistakable evidence that his problems 
existed prior to service as he had had a history of being 
treated for ADHD as a child.  The problems the veteran 
reported having in the military involved getting along with 
authority and others as well as an explosive temper.  There 
was no evidence that this behavior started while he was in 
service.  In the examiner's opinion it was clear and 
unmistakable that the veteran had had a long-term personality 
disorder, which existed prior to enlistment.  The weight of 
the evidence did not demonstrate that the veteran at any time 
suffered from stressors in the military that would cause him 
to suffer from PTSD or any other mental health disorder.   
The examiner concluded that the veteran's problems were all 
due to a personality disorder, which existed prior to 
enlistment in the Navy.     

The January 2007 VHA expert psychiatric opinion indicated, 
after a review of the veteran's claims file, that from the 
time he entered treatment at the VA, the veteran was intent 
on getting disability compensation, first on orthopedic 
problems, and then for PTSD.  Patients seeking PTSD 
compensation sometimes suggest that malingering or 
exaggeration may be at play.  There was some evidence of 
malingering in the veteran's case, and many of his psychiatry 
visits suggested that his primary reason for treatment was 
not for symptom relief but to gain compensation.  The 
psychiatrist found that there were two separate documents 
clearly suggesting the veteran's motivations.  In May 1997, 
the veteran's sentiment that he was looking for financial 
assistance from the VA because he was unable to work due to 
orthopedic injury set the tone for his long line of appeals 
that followed.  After his attempt to get compensation for 
orthopedic injury failed, he decided to pursue disability for 
PTSD.  The August 2000 letter from his wife was illustrative 
of the veteran's motivation as it indicated that he had made 
up a story about an inservice stressor and faked PTSD 
symptoms.  The psychiatrist also noted that there were 
repeated reports of chronic and excessive alcohol use and 
admissions of amphetamine abuse in the record.  His excessive 
drinking and repeated episodes of rage were well documented 
during service.  The veteran was then discharged for his 
inability to adapt and the May 1976 medical record captured 
his problems, noting that he had had repeated episodes of 
losing his temper, including one instance of uncontrollable 
rage where 5 or 6 division members had to hold him down.  He 
stated that he had had a similar problem all his life and 
could not control himself once the rage would begin.  The 
psychiatrist also noted that complaints of depressive 
symptoms all started after he started seeking disability, 
this casting doubts on their relationship to military 
service, and possibly to their veracity.  Although he was 
disabled by his personality disorder and addiction problems, 
these disorders existed prior to military service.  The 
psychiatrist's diagnostic impressions were alcohol dependence 
in remission, amphetamine dependence in remission, 
intermittent explosive disorder, and personality disorder 
NOS, with antisocial features.   

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
including abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection for a 
chronic disease such as cardiovascular disease may be 
established on a presumptive basis if such disease is shown 
to have been manifested to a compensable degree within one 
year following the veteran's discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.   38 
C.F.R. § 3.304(f).  
 
To prevail on the question of service connection there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West; 13 
Vet. App. 247, 248 (1999). 

Personality disorders are not diseases or injuries for 
compensation purposes, and disability from such disorders may 
not be service connected (except if the disability is 
secondary to the personality disorder as provided in 
38 C.F.R. § 3.310(a)).  However, disability resulting from a 
mental disorder that is superimposed upon a personality 
disorder may be service connected. 38 C.F.R. § 4.127.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Cardiovascular Disability

It is not shown that the veteran currently has any 
cardiovascular disability.  In the May 2006 VA opinion, Dr. R 
specifically found no current diagnosis of cardiac 
disability.  He noted that there was no evidence that the 
November 2004 ECG reflected a cardiac disability as a 
subsequent February 2006) ECG was within normal limits.  As 
there is no medical opinion of record to the contrary the 
preponderance of the evidence is clearly against a finding 
that the veteran has a cardiac disability.  

While the veteran may believe that he has a current cardiac 
disability, his beliefs are not competent evidence of a 
medical diagnosis or nexus.  "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).
In the absence of proof of current disability, there can be 
no valid claim of service connection. Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Consequently, service connection for 
cardiovascular disability is not warranted.  

Psychiatric disability

The evidence of record does not show that the veteran has 
PTSD.  The only actual diagnosis of PTSD of record is in the 
August 2001 letter from the social worker at the San Diego 
Vet Center (who did not express familiarity with the entire 
record).  In contrast, none of the veteran's VA psychiatric 
examiners or other treating mental health professionals of 
record have diagnosed PTSD, and the June 2000, January 2001, 
November 2004 and April 2006 VA examinations all specifically 
found that the veteran did not meet the criteria for PTSD, as 
did the August 2005 and January 2007 VA opinions.  
Consequently, as the weight of the evidence is clearly 
against a finding that the veteran currently has PTSD, 
service connection for PTSD is not warranted.  See 38 C.F.R. 
§ 3.304(f) and Brammer, supra.

Regarding other psychiatric disorders, the most recent April 
2006 VA examination and January 2007 opinion primarily show 
only diagnoses related to the abuse of alcohol and drugs and 
a diagnosis of personality disorder, which in and of 
themselves are not subject to service connection.  38 C.F.R. 
§ 3.303, 3.304, 4.127.  Earlier reports do show acquired 
psychiatric disorders subject to service connection, however, 
none of them link these diagnoses directly to service or to 
the personality identified therein.  Notably, certain 
opinions have respectively found that the veteran suffers 
from depressive disorder NOS, intermittent explosive disorder 
and ADHD and that all existed prior to entry to service.  
However, none of the opinions found that any chronic acquired 
psychiatric disorder became manifest in service, and the 
service medical records do not show otherwise.  Consequently, 
there is no basis for a finding that any of these 
disabilities is related to service (It is also noteworthy 
that where there is no evidence of manifestation of the 
disability in question during service, there is no basis for 
applying the presumptions of soundness and aggravation).  See 
38 C.F.R. § 3.304(c)).           

A January 2001 VA examination did appear to suggest that the 
veteran's depression was related to his personality disorder.  
However, as this is the only medical report proposing such 
hypothesis, and the April 2006 VA examination and January 
2007 opinion specifically found personality disorder without 
superimposed depression, the preponderance of the evidence is 
against a finding of such a nexus.  

As it is not shown that the veteran has PTSD, or that an 
acquired psychiatric disorder other than PTSD became manifest 
in service or is related to service, service connection for a 
psychiatric disorder to include PTSD is not warranted.   


ORDER

Service connection for a cardiovascular disability is denied.

Service connection for a psychiatric disorder, to include 
PTSD, is denied.    


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


